           Case 1:19-cv-02369-JMF Document 22 Filed 06/27/19 Page 1 of 1



UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- x

MICHAEL NIGRO,


                                                                            NOTICE OF APPEARANCE
                                                            Plaintiff,      19-cv-2369 (JMF)

                              -against-

THE CITY OF NEW YORK, DEPUTY INSPECTOR
ANDREW J. LOMBARDO, RETIRED POLICE CHIEF
THOMAS PURTELL, POLICE CHIEF JAMES
McNAMARA, POLICE INSPECTOR JOHN D’ADAMO,
OFFICER JOSEPH ANIANO and NYPD OFFICERS
“JOHN DOES 1-10” and “RICHARD ROES 1-10,”

                                                         Defendants.

----------------------------------------------------------------------- x



        PLEASE TAKE NOTICE that Amy Robinson, Special Assistant Corporation Counsel,

should be added as counsel of record on behalf of the Corporation Counsel of the City of New

York, Zachary Carter, attorney for defendant City of New York.

Dated: New York, New York
       June 27, 2019
                                                              ZACHARY CARTER
                                                              Corporation Counsel
                                                              of the City of New York
                                                              Attorney for Defendant City of New York
                                                              100 Church Street
                                                              New York, New York 10007
                                                              (212) 356-3518


                                                              By:             /s/
                                                                       Amy Robinson
                                                                       Special Federal Litigation Division
